Citation Nr: 1013910	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran reportedly had recognized guerrilla service from 
June 1942 to May 1945, and service with the Regular 
Philippine Army from May 1945 to April 1946.  He died in 
November 1974.  The appellant is advancing her claim as the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2007, a 
statement of the case was issued in August 2007, and a 
substantive appeal was received in February 2008 (the RO took 
the appellant's statement in lieu of a VA Form 9).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An October 2002 RO rating decision denied service 
connection for the Veteran's cause of death; the appellant 
was notified of her appellate rights but did not appeal the 
decision.

2.  The evidence received since the RO's October 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2002 RO decision denying service connection 
for the Veteran's cause of death is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received since the 
RO's October 2002 rating decision; the claim of entitlement 
to service connection for the Veteran's cause of death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances. VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in October 2006 and November 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

After review of the notification letters sent to the 
appellant during the pendency of this appeal, the Board finds 
that they substantially satisfy the duty to notify the 
appellant of the information and evidence needed to reopen 
the claim for service connection for the cause of the 
Veteran's death.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To the 
extent that these letters, however, do not satisfy the duty 
to notify under the VCAA, this error is not prejudicial to 
the appellant.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
service treatment records, service personnel records, post-
service treatment records (including a statement that certain 
private treatments are unavailable), death certificates, and 
a marriage license.  The record also includes statements from 
the appellant and the Veteran's son.  The Board finds that 
the record as it stands includes adequate evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant to notify and assist her have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.



Analysis

The appellant's request to reopen her prior claim involves an 
underlying claim of service connection for cause of death of 
the Veteran.  The cause of a Veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death. 38 C.F.R. § 
3.312(a).  This question will be resolved by the use of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. 
§ 3.312(c)(1). 

The Veteran was not service-connected for any disability 
during his lifetime.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffered from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for Veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service; however, 
tuberculosis has a presumptive period of three years.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The RO denied the appellant's claim for entitlement to 
service connection for the Veteran's cause of death in an 
October 2002 rating decision.  The RO found that the record 
was completely devoid of any credible medical nexus evidence 
that relates a disability that was incurred or aggravated in 
service, or within a presumptive period, to the Veteran's 
cause of death.  The appellant was informed of the decision 
and of her appellate rights with respect thereto, but he did 
not file a timely notice of disagreement.  Therefore, the RO 
decision became final.  38 U.S.C.A. § 7105(c).  Accordingly, 
service connection for the Veteran's cause of death may be 
considered on the merits only if new and material evidence 
has been received since the time of the October 2002 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The appellant's request to reopen her claim was received in 
August 2006, and the regulation applicable to her appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The RO denied the appellant's claim for service connection 
for cause of death in the October 2002 decision because the 
record failed to show that the Veteran's cause of death was 
causally or etiologically related to his active service, or 
manifested within a presumptive period.  The evidence of 
record at the time of the October 2002 RO decision which 
pertained to the appellant's claim included death 
certificates, a marriage license, service treatment records, 
and service personnel records.  The Veteran's death 
certificates noted hypostatic pneumonia and tuberculosis of 
the left side tibia as the causes of death.  The appellant 
failed to submit any medical evidence relating the Veteran's 
hypostatic pneumonia or tuberculosis to his active service, 
or that it manifested within an applicable presumptive 
period.

Evidence received since the October 2002 decision includes 
two x- ray reports from July 1974, a service personnel 
record, and statements submitted by the appellant and the 
Veteran's son.

The appellant has submitted no medical evidence finding a 
relation between active service and the Veteran's hypostatic 
pneumonia and tuberculosis of the left side tibia, or that 
his tuberculosis manifested within three years of discharge.

The Board declines to accept the statements from the 
appellant and the Veteran's son as competent for purposes of 
addressing whether or not the Veteran's death was related to 
his service.  The record does not show that either is 
medically trained.  The Board notes that as lay people, they 
are not competent to opine on medical matters such as the 
etiology of medical disorders.  Accordingly, the lay 
statements as to etiology are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

After reviewing the newly received evidence in the context of 
the reason for the prior final denial, the Board is unable to 
view such evidence as new and material.  While the submitted 
items are new in that they were not of record at the time of 
the October 2002 denial, they do not, however, offer anything 
to the record that was not already known.  The lay statements 
merely reiterate the basic contention offered in connection 
with the appellant's 2002 claim; that is, that the Veteran's 
death was related to his service.  This contention was 
considered as part of the 2002 decision.  Neither do the 
post-service treatment records suggest that an in-service 
injury, disability, or disease was related to the Veteran's 
cause of death.  The 1974 x-ray reports which has been 
received are pertinent to 1974 and do not suggest anything as 
to the Veteran's health status in the mid and late-1940's, 
nor do they otherwise suggest any link between the cause of 
the Veteran's death and his service.  There is no competent 
evidence showing that the Veteran's tuberculosis manifested 
within three years after separation from service.  None of 
the newly submitted items raise a reasonable possibility of 
substantiating the underlying claim, and, therefore, none of 


	(CONTINUED ON NEXT PAGE)



the newly submitted evidence is material.  As such, the 
appellant's claim has not been reopened.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for the Veteran's 
cause of death.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


